   Case: 1:16-cv-05827 Document #: 343 Filed: 12/11/19 Page 1 of 2 PageID #:3725




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

LCCS GROUP,                                           )
                                                      )
                 Plaintiff,                           )   Civil Action No. 1:16-cv-05827
                                                      )   Honorable Harry D. Leinenweber
          v.                                          )
                                                      )   MOTION TO DISMISS
A.N. WEBBER LOGISTICS, INC., et al.,                  )
                                                      )
                 Defendants.                          )

                                 MOTION TO DISMISS DEFENDANT
                              INTERPLASTIC CORP. WITH PREJUDICE

          Plaintiff LCCS Group (“Plaintiff”), by and through counsel and pursuant to Fed. R. Civ.

P. 41(a)(2), respectfully moves this Court for an appropriate Order which dismisses Defendant

Interplastic Corp. (“Interplastic”) with prejudice from this cause. In support of this Motion,

Plaintiff states as follows:

          1.     On June 3, 2016, Plaintiff filed a Complaint seeking contribution and declaratory

relief under CERCLA at the USOR Site against several defendants, including Interplastic (Dkt.

No. 1).

          2.     On October 13, 2016, Interplastic filed its Answer to Plaintiff’s Complaint (Dkt.

No. 167).

          3.     Plaintiff has entered into a confidential settlement agreement with Interplastic,

which settles all claims between Plaintiff and Interplastic for a sum certain and other valuable

consideration exchanged between the parties.

          4.     Under the terms of the settlement agreement with Interplastic, Plaintiff agreed to

dismiss Interplastic as a defendant from this cause with prejudice, each party to bear its own

costs.
   Case: 1:16-cv-05827 Document #: 343 Filed: 12/11/19 Page 2 of 2 PageID #:3726




         5.     A proposed Order is attached as Exhibit A.

         WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests that the Court

enter an appropriate Order dismissing Defendant Interplastic Corp. from this cause without

prejudice, each party to bear its own costs, and for such other and further relief as this Court may

deem just and proper under the circumstances.

Dated:     December 11, 2019                  Respectfully submitted,

                                              THE JUSTIS LAW FIRM LLC


                                              /s/ Gary D. Justis
                                              Gary D. Justis        N.D. IL ID 90785201
                                              Rachel D. Guthrie     N.D. IL ID 64881
                                              Matthew T. Merryman N.D. IL ID 66078
                                              10955 Lowell Ave.
                                              Suite 520
                                              Overland Park, KS 66210-2336
                                              Telephone: (913) 955-3712
                                              Facsimile: (913) 955-3711
                                              Email: gjustis@justislawfirm.com
                                                      rguthrie@justislawfirm.com
                                                      mmerryman@justislawfirm.com

                                              ATTORNEYS FOR PLAINTIFF LCCS GROUP

                                 CERTIFICATE OF SERVICE

         I hereby certify that on December 11, 2019, a copy of the foregoing Motion to Dismiss

Defendant Interplastic Corp. with Prejudice was filed electronically. Notice of this filing will be

sent to all parties by operation of the Court’s electronic filing system. Parties may access the

filing through the Court’s Electronic Case Filing System.

                                              /s/ Gary D. Justis
                                              Gary D. Justis




                                                 2
